              Case 18-16248-MAM          Doc 277   Filed 10/26/20     Page 1 of 35




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                      Case No. 18-16248-BKC-MAM
                                                            Chapter 7
CHANCE & ANTHEM, LLC

         Debtor.
                                         /

   CHAPTER 7 TRUSTEE ROBERT C. FURR’S OMNIBUS MOTION TO APPROVE
      SETTLEMENT AND COMPROMISE WITH (I) SISKIND ADVERSARY
        DEFENDANTS (ADV. CASE NO. 19-01298); AND (II) ADVANCED
                 AVIONICS, LLC (ADV. CASE NO. 19-0301)

         ROBERT C. FURR (the “Trustee”), not individually but as Chapter 7 Trustee of the

Bankruptcy Estate of the Debtor Chance & Anthem, LLC (the “Debtor”) by and through

undersigned counsel, pursuant to Fed. R. Bank. P. 9019 and Local Rules 9013-1(D)(3) and 9019-

1, hereby files this Omnibus Motion to Approve Settlement and Compromise with (I) Adversary

Defendants (i) Jeffrey Siskind (“Siskind”); (ii) Tanya Siskind (“T. Siskind”); (iii) Siskind Legal

Services, LLC (“Siskind Legal”); (iv) Second Siskind Family Trust (“Siskind Trust”); (v)

CannaMed Pharmaceuticals; LLC (“CannaMed”); (vi) Sovereign Gaming & Entertainment, LLC

(“Sovereign”); (vii) Florida’s Association of Community Banks and Credit Unions, Inc.

(“FLACC”); and (viii) Sympatico Equine Rescue, Inc., a Florida Corporation (“Sympatico,” and

collectively, the “Siskind Parties”); and (II) Advanced Avionics, LLC ( “Advanced”) and in

support of thereof states, as follows:

                                         BACKGROUND

         1.    On January 29, 2018 (the “Petition Date”) the Debtor filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code (the “Petition”) in the United States Bankruptcy

Court for the District of Maryland (the “Maryland Bankruptcy Court”), in the matter styled In re
             Case 18-16248-MAM          Doc 277      Filed 10/26/20     Page 2 of 35




Chance & Anthem, LLC, Case No. 18-11168-TJC (the “Bankruptcy Case”).

       2.      On May 24, 2018, the Bankruptcy Court for the District of Maryland entered its

Memorandum and Order Transferring Venue to the Bankruptcy Court for the Southern District

of Florida (the “Transfer Order”)[ECF No. 73], transferring the Bankruptcy Case to this Court.

       3.      On May 25, 2018, the Plaintiff, Robert C. Furr, was duly appointed and is acting

Chapter 7 Trustee of the Debtor’s bankruptcy estate (the “Estate”)[ECF No. 76].

                            THE SETTLEMENT AGREEMENTS

A.     The Settlement with the Siskind Parties.

       4.      On August 6, 2019, the Trustee commenced an adversary proceeding to Avoid

and Recover Avoidable Transfer and For Other Relief (Case No. 19-01298-MAM, ECF No. 1)

against the Siskind Parties (among others)1. The parties have fully litigated the adversary

proceeding. The Court has considered and denied cross-motions for summary judgment, and

there are over 400 docket entries addressing the disputed issues in this adversary case. The

adversary proceeding is scheduled for its first day of trial on October 28, 2020.

       5.      Over the course of several weeks, the Siskind Parties and the Trustee have

engaged in good faith settlement discussions and exchange of information relative to resolving

the issues raised in the adversary proceeding. As a result of these negotiations, the Siskind

Parties and the Trustee have reached a global settlement agreement, which is annexed hereto as

Exhibit “A” (the “Siskind Settlement”).

       6.      The Siskind Settlement is in the best interest of the Estate. First, it will provide

for a $25,000 cash recovery to the Estate. Second, the Siskind Parties have consented to the

substantive consolidation of non-debtors FLACC, Sovereign and Sympatico effective as of the




                                                 2
               Case 18-16248-MAM           Doc 277       Filed 10/26/20      Page 3 of 35




Debtor’s petition date. Third, the Trustee believes that this recovery meets and exceeds what is

likely collectable from the Siskind Parties if he were required to litigate the claims to their

conclusions.

        7.      Furthermore, under the terms of the Siskind Settlement, Siskind and his spouse

will provide confidential sworn financial disclosures by the Trustee. If the disclosures are not

consistent with representations made by the Siskinds to the Trustee’s counsel concerning the

collectability of a judgment against him, the Trustee shall have the right to terminate the Siskind

Settlement prior to its approval. As provided in the Siskind Settlement, the Trustee may seek

entry of a judgment against Siskind for the sum of $1 Million if there is a Material

Misrepresentation in the financial disclosures.

        8.      A brief explanation of the principal and material terms of the Siskind Settlement

are set forth below. Parties in interest are encouraged to read the Siskind Settlement carefully; in

the event of an inconsistency between the terms of the Siskind Settlement and this Motion, the

terms of the written settlement agreement shall control:

        a.      Settlement Payment. The Settling Parties shall pay the Trustee $25,000 upon
                execution of this agreement (the “Settlement Amount”). The Settlement Amount
                shall be held in trust by the Trustee or his counsel pending approval of the
                Settlement Agreement and shall be paid no later than the business day prior to the
                hearing on the motion to approve this settlement. If this Settlement Agreement is
                not approved, the Settlement Amount shall be returned to the party that made the
                respective payment.

        b.      Substantive Consolidation. The Settling Parties shall agree and consent to the
                entry of an order of the Bankruptcy Court substantively consolidating non-
                Debtors FLACC, Sympatico and Sovereign into the Debtor’s Estate effective as
                of the Petition Date, provided however that Sovereign’s independent claims
                against the defendants in the matter of Judith Siskind and Sovereign Gaming &
                Entertainment, LLC v. Robert Gibson et al., Case No. 2019-CA-006159 (15th
                Judicial Circuit of Florida) shall be retained by Judith Siskind or her assignee and


1
 On March 18, 2020, the Court approved the Trustee’s settlement with the remaining adversary defendants.[ECF
No. 242]


                                                     3
     Case 18-16248-MAM         Doc 277      Filed 10/26/20    Page 4 of 35




      shall not become property of Sovereign’s bankruptcy estate upon substantive
      consolidation.

c.    Abandonment. Upon payment of the Settlement Amount and approval of this
      Settlement, the Trustee shall file a notice of abandonment of (i) the Debtor’s
      interest, to the extent it retains any, in CannaMed Pharmaceuticals, LLC; and (ii)
      the claims asserted by Sovereign in the case captioned Judith Siskind and
      Sovereign Gaming & Entertainment, LLC v. Robert Gibson et al., Case No. 2019-
      CA-006159 (15th Judicial Circuit of Florida).

d.    Release. In consideration of, and upon receipt and clearance of the Settlement
      Amount, and upon an order of the Bankruptcy Court approving the Settlement
      becoming a Final Non-Appealable Order, the Trustee, on behalf of the Debtor and
      including any parties that may be substantively consolidated in the future, and any
      of its successors and assigns, and any of them (the foregoing collectively referred
      to as the “C&A Releasors”), does hereby release, waive, and discharge all rights,
      causes of actions, liabilities and claims that the Trustee, the Debtor, or its estate
      may hold against the Siskind, T. Siskind, Siskind Legal, Siskind Trust and
      CannaMed (collectively, the “Releasees”) and any of their successors and assigns
      in law or in equity, whether known or unknown, foreseen or unforeseen, now
      existing or hereafter arising, matured or unmatured, whether or not hidden or
      concealed, whether based on tort, fraud, contract or otherwise, and/or any other
      obligations, claims, interests, or debts of any kind, which the C&A Releasors,
      from the beginning of time, heretofore or hereafter possessed or may possess
      against the Settling Parties, on account of all claims, defenses, counterclaims
      alleged, or which could have been alleged by the C&A Releasors, including all
      claims alleged, or which could have been alleged in the Adversary Proceeding,
      except for the rights, duties and obligations as provided in this Settlement
      Agreement. For the avoidance of doubt, any adversary defendant that is not a
      party to this settlement agreement shall not be a beneficiary of this release.

      In consideration of the foregoing, the Settling Parties and any of their successors
      and assigns (the foregoing collectively referred to as the “Settling Releasors”), do
      hereby release, waive, and discharge all rights, causes of actions, liabilities and
      claims related to the Trustee, the Debtor, their estates or their property, in law or
      in equity, whether known or unknown, foreseen or unforeseen, now existing or
      hereafter arising, matured or unmatured, whether or not hidden or concealed,
      whether based on tort, fraud, contract or otherwise, and/or any other obligations,
      claims, interests, or debts of any kind, which the Settling Parties, from the
      beginning of time, heretofore or hereafter possessed or may possess against the
      Trustee, the Debtor, the Estates or its representatives, agents and attorneys, on
      account of all claims, defenses, counterclaims alleged, or which could have been
      alleged by the Settling Releasors, except for the rights, duties and obligations as
      provided in this Settlement Agreement. The Settling Parties agree to waive any
      additional claims against the Debtor’s estate, or any substantively consolidated
      estate, for payment of the Settlement Amount pursuant to 11 U.S.C. § 502(h).”For


                                        4
          Case 18-16248-MAM         Doc 277     Filed 10/26/20     Page 5 of 35




           the avoidance of doubt, this release does not waive the obligation of the Settling
           Parties to perform under the terms of this Settlement Agreement.

     e.    Claims Waiver. As additional consideration for the Settlement Agreement and
           mutual releases contained herein, the Settling Parties agree to waive, withdraw
           and otherwise consent to the disallowance of the following Proofs of Claim filed
           against the Debtor’s Estate: (i) Claim No. 8-1 filed by Siskind in the amount of
           $42,500 and any and all claims the Settling Parties have asserted or may in the
           future assert against the Estate, including (without limitation) any claim which
           may arise pursuant to 11 U.S.C. §502(h).

     f.    Financial Disclosures. In connection with this Settlement Agreement, the Trustee
           and his professionals will evaluate confidential financial information provided to
           be provided by Siskind and T. Siskind within three days of the execution of this
           Settlement Agreement by completing the form of financial statement attached
           hereto as Exhibit “A” (collectively the “Financial Statements”). The parties
           further agree that any such Financial Statements provided pursuant to this
           Settlement Agreement concerning T. Siskind and Siskind shall be confidential
           and not subject to disclosure to any persons other than the Trustee, Siskind, T.
           Siskind and their respective professionals. The Trustee shall, in his discretion,
           take reasonable action that the Trustee deems necessary and appropriate to
           determine the accuracy of such Financial Statements. If the Financial Statements
           are not consistent with representations made by Siskind to the Trustee’s counsel
           concerning the collectability of a judgment against him, the Trustee shall have the
           right to terminate this Settlement Agreement prior to its approval.

     g.    Material Misrepresentation; Remedies. With respect to any Financial
           Statement provided by any of the Siskind or T. Siskind, in the event the Trustee
           subsequently determines within twenty four (24) months from and after the date
           of the Approval Order that any such party has failed to disclose an asset, transfer
           of assets or a group of assets belonging to or that was property of the Settling
           Party at the execution of the Settlement Agreement, individually or in the
           aggregate, that exceeds $100,000.00 (a “Material Misrepresentation”), then the
           release provided to such party shall be voidable by the Trustee as provided herein.
           In the event the Trustee notifies any party hereto that the Trustee has reasonably
           determined the release provided hereunder to such party is voidable then the
           Trustee shall file a notice with the Bankruptcy Court to that effect, and such party
           shall have the right to contest such determination upon the filing of an objection
           thereto within twenty (20) days, which objection shall be resolved by the
           Bankruptcy Court. In the event any such release shall be deemed null and void by
           the Bankruptcy Court pursuant hereto, then the Trustee shall be entitled to
           proceed to Final Judgment against Siskind in the amount of $1.0 million.

B.   The Settlement with Advanced.




                                            5
             Case 18-16248-MAM           Doc 277      Filed 10/26/20   Page 6 of 35




       9.      On August 6, 2019, the Trustee commenced an adversary proceeding to Avoid

and Recover Avoidable Transfer and For Other Relief (Case No. 19-01301-MAM, ECF No. 1)

against Advanced. The parties have fully litigated the adversary proceeding. The Court has

considered and the Trustee’s motions for summary judgment. The adversary proceeding is

scheduled for its first day of trial on October 28, 2020.

       10.     Over the course of several weeks, Advanced and the Trustee have engaged in

good faith settlement discussions. Based upon these negotiations, Advanced and the Trustee

have reached a settlement which is annexed hereto as Exhibit “B” (the “Advanced Settlement”).

       11.     A brief explanation of the principal and material terms of the Advanced

Settlement are set forth below. Parties in interest are encouraged to read the Advanced

Settlement carefully; in the event of an inconsistency between the terms of the Advanced

Settlement and this Motion, the terms of the written settlement agreement shall control:

       a.      Advanced shall pay the Trustee $10,000.00 (the “Settlement Amount”) which
               shall be paid on or before January 18, 2021. The Settlement Amount shall be
               made by payable to Robert C. Furr, Chapter 7 Trustee, and delivered to the
               Trustee at Furr and Cohen, P.A., 2255 Glades Rd. Suite 301E, Boca Raton, FL
               33431.

       b.      If the Settling Party fails to timely make payment of the Settlement Amount as set
               forth in paragraph 1 above, the Parties agree that the Trustee shall have the right
               to proceed to final judgment against the Settling Party in the Adversary
               Proceeding in the amount of $20,000.00, upon the filing of an affidavit of
               nonpayment in the Adversary Proceeding, with notice to the Settling Party and the
               opportunity to be heard by the Bankruptcy Court, with such hearing to take place
               no less than thirty (30) calendar days from the date of the filing of an affidavit of
               non-payment pursuant to this paragraph.

       c.      In consideration of, and upon receipt and clearance of the Settlement Amount, and
               upon an order of the Bankruptcy Court approving the Settlement becoming a
               Final Non-Appealable Order, the Trustee, on behalf of the Debtor, and any of its
               successors and assigns, and any of them (the foregoing collectively referred to as
               the “C&A Releasors”), does hereby release, waive, and discharge all rights,
               causes of actions, liabilities and claims that the Trustee, the Debtor, or their
               estates may hold against the Settling Party and any of its successors and assigns in


                                                  6
             Case 18-16248-MAM          Doc 277      Filed 10/26/20    Page 7 of 35




               law or in equity, whether known or unknown, foreseen or unforeseen, now
               existing or hereafter arising, matured or unmatured, whether or not hidden or
               concealed, whether based on tort, fraud, contract or otherwise, and/or any other
               obligations, claims, interests, or debts of any kind, which the C&A Releasors,
               from the beginning of time, heretofore or hereafter possessed or may possess
               against the Settling Party, on account of all claims, defenses, counterclaims
               alleged, or which could have been alleged by the C&A Releasors, including all
               claims alleged, or which could have been alleged in the Adversary Proceeding
               regarding the Transfers, as defined therein, except for the rights, duties and
               obligations as provided in this Settlement Agreement.

               In consideration of the foregoing, the Settling Party and any of its successors and
               assigns (the foregoing collectively referred to as the “Settling Releasors”), do
               hereby release, waive, and discharge all rights, causes of actions, liabilities and
               claims related to the Trustee, the Debtor, their estates or their property, in law or
               in equity, whether known or unknown, foreseen or unforeseen, now existing or
               hereafter arising, matured or unmatured, whether or not hidden or concealed,
               whether based on tort, fraud, contract or otherwise, and/or any other obligations,
               claims, interests, or debts of any kind, which the Settling Party, from the
               beginning of time, heretofore or hereafter possessed or may possess against the
               Trustee, the Debtor, the Estates or its representatives, agents and attorneys, on
               account of all claims, defenses, counterclaims alleged, or which could have been
               alleged by the Settling Releasors, except for the rights, duties and obligations as
               provided in this Settlement Agreement.

                 LEGAL ARGUMENT AND CITATION TO AUTHORITY

       12.     Fed. R. Bankr. P. 9019(a) provides that: “On motion by the trustee and after

notice and a hearing, the court may approve a compromise or settlement. Notice shall be given to

creditors, the United States trustee, the debtor, and indenture trustees as provided in Rule 2002

and to any other entity as the court may direct.” Fed. R. Bankr. P. 9019(a).

       13.     Approval of a settlement in a bankruptcy proceeding is within the sole discretion

of the Court. In re Arrow Air, 85 BR 891 (Bankr. S.D. Fla. 1988). The standards for approval

are well-settled and require the Court to inquire into the reasonableness of the proposed

settlement. See, e.g., Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v.

Anderson, 390 U.S. 414, 424 (1968); In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir.), cert.

denied, sub nom., Cosoff v. Rodman, 464 U.S. 822 (1983); Fla. Trailer and Equip. Co. v. Deal,


                                                 7
              Case 18-16248-MAM          Doc 277     Filed 10/26/20     Page 8 of 35




284 F.2d 567, 571 (5th Cir. 1960). The inquiry need only determine whether the settlement falls

below the lowest point of the range of reasonableness. See W.T. Grant Co., 699 F.2d at 608.

        14.     In the Eleventh Circuit, the Court must consider the following factors in

determining whether to approve the settlement: (i) the probability of success in the litigation; (ii)

the difficulties, if any, to be encountered in the matter of collection; (iii) the complexity of the

litigation involved and the expense, inconvenience and delay necessarily attending it; and (iv) the

paramount interest of the creditors and proper deference to their reasonable views in the

premises. In re Justice Oaks, II, Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959

(1990) (establishing the legal standard for approval of settlements).

        15.     In evaluating the settlement, the Court “need not rest its decision whether to

approve a settlement upon a resolution of ultimate factual and legal issues which underlie the

disputes that are proposed to be compromised … rather, the Court may, and should, make a

pragmatic decision on the basis of all equitable factors.” In re Holywell Corp., 93 B.R. 291

(Bankr. S.D. Fla. 1988) (emphasis in original, citations omitted).

        16.     In applying the foregoing factors, the Trustee respectfully submits that both the

Siskind Settlement and Advanced Settlement (collectively, the “Settlements”) fall well within the

“range of reasonableness,” and satisfy the legal standard set forth in Justice Oaks.

        17.     The litigation claims filed by the Trustee against the Settling Parties present

certain novel issues of law and fact. As such, the Trustee asserts that the Settlements will cause

payment of meaningful funds to the Estate and will eliminate the risk and high expense of

protracted litigation.

        18.     With respect to the Siskind Settlement, the Trustee has obtained the consent of the

Siskind Parties to the substantive consolidation of non-debtors FLACC, Sympatico and



                                                 8
              Case 18-16248-MAM           Doc 277      Filed 10/26/20     Page 9 of 35




Sovereign. Additionally, the Trustee believes that Siskind Settlement will permit a recovery that

exceeds what is likely to be collectible even if the Trustee were to prevail at trial.

        19.     As for the Advanced Settlement, the Trustee has achieved a fair and reasonable

recovery for the Estate given the affirmative defenses raised by Advanced while avoiding the

time and expense associated with litigating this case through trial. Moreover, the Trustee

believes that the Advanced Settlement will permit a recovery that exceeds what is likely to be

collectible even if the Trustee were to prevail at trial.

        20.     Furthermore, the Settling Parties consist of individuals and closely held

businesses, which are inactive businesses or have limited resources to satisfy a judgment.

Accordingly, any judgment obtained against the Settling Parties would ultimately be subject to

significant collection risk.

        21.     In applying the foregoing factors, the Trustee respectfully submits that the

Settlement falls well within the “range of reasonableness,” and satisfy the legal standard set forth

in Justice Oaks. While the professionals for the settling parties all feel strongly about their

respective litigation positions, it is in the best interests of the bankruptcy Estate to seek approval

of the Siskind Settlement and Advanced Settlement under the facts and circumstances of these

adversary cases.

        22.     Based upon the foregoing, the Trustee respectfully requests that the Court approve

the Siskind Settlement and Advance Settlement. Attached as Exhibit “C” is a proposed Order

approving the Settlements.

        WHEREFORE, the Trustee, Robert C. Furr, respectfully requests this Court to enter an

Order (i) approving the terms of the Siskind Settlement and Advanced Settlement as described

herein; (ii) authorizing the parties to take any and all action and execute any and all documents



                                                   9
            Case 18-16248-MAM         Doc 277       Filed 10/26/20   Page 10 of 35




necessary to effectuate the terms of the Settlements; (iii) reserving jurisdiction to enforce and

interpret the terms of the Settlements; and (iv) awarding for any additional relief as the Court

deems just and appropriate.

       Dated: October 26, 2020.

                                            GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Counsel to the Chapter 7 Trustee
                                            100 S.E. 2nd Street, Suite 4400
                                            Miami, FL 33131
                                            Tel.: (305) 349-2300
                                            Fax.: (305) 349-2310

                                            By:/s/ Jesus M. Suarez
                                                   John H. Genovese, Esq.
                                                   Florida Bar No. 280852
                                                   jgenovese@gjb-law.com
                                                   Jesus M. Suarez, Esq.
                                                   Fla. Bar No. 60086
                                                   jsuarez@gjb-law.com
                                                   Barry P. Gruher, Esq.
                                                   Fla. Bar No. 960993
                                                   bgruher@gjb-law.com


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notification upon all parties in interest registered to receive electronic notification on

this matter and/or via U.S. Mail as indicated on the Service List below on this 26th day of

October, 2020.

                                            By:/s/ Jesus M. Suarez
                                                   Jesus M. Suarez, Esq.




                                               10
            Case 18-16248-MAM         Doc 277      Filed 10/26/20    Page 11 of 35




                                       SERVICE LIST

Served Via CM/ECF Notification

Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Plaintiff Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C. Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Philip B Harris on behalf of Defendant Advanced Avionics, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind


                                              11
            Case 18-16248-MAM         Doc 277       Filed 10/26/20   Page 12 of 35




philip@philipbharris.com

Steven S Newburgh on behalf of Creditor 3485 Lago De Talavera Trust
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Carl Stone
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Christopher George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor David Fiore
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Dianna George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Frederick Volkwein
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Other Professional George W. Liebmann
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

David A Ray, Esq. on behalf of Creditor Carl Stone
dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com;drabrams620@gmail.com

Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Plaintiff Robert C. Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com



                                               12
            Case 18-16248-MAM         Doc 277        Filed 10/26/20   Page 13 of 35




Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq on behalf of Creditor 27120 Ocean Gateway, LLC
syoung@ybplaw.com

Stuart A Young, Esq on behalf of Creditor Alan Bias
syoung@ybplaw.com

Served Via U.S. Mail
To all parties on the attached mailing matrix




                                                13
                                 Case 18-16248-MAM      Doc 277          Filed 10/26/20   Page 14 of 35
Label Matrix for local noticing               27120 Ocean Gateway, LLC                       3485 Lago De Talavera Trust
113C-9                                        7745 Dawson Court                              c/o Sofiye Williams, Esq.
Case 18-16248-MAM                             Lake Worth, FL 33467-7719                      500 E. Broward Blvd.
Southern District of Florida                                                                 Suite 1710
West Palm Beach                                                                              Fort Lauderdale, FL 33394-3005
Fri Oct 23 16:35:53 EDT 2020
Chance & Anthem, LLC                          Office of the US Trustee                       Sarenil Associates
3445 Santa Barbara Drive                      51 S.W. 1st Ave.                               c/o Zaretsky Law Group
Wellington, FL 33414-7269                     Suite 1204                                     1615 Forum Place. Suite 3-A
                                              Miami, FL 33130-1614                           West Palm Beach, FL 33401-2316


3485 Lago De Talavera Trust                   3GEN VC, LLC                                   ABK South Properties, LLC
c/o Sofiye Williams, PA                       c/o Gerald Cantor                              c/o George Booras, Esq.
500 E. Broward Blvd., Suite 1710              4000 Hollywood Boulevard #500-N                1371 Hill Ave
Fort Lauderdale, FL 33394-3005                Hollywood, FL 33021-1224                       Melbourne, FL 32940-6948


All Pro Pool Service                          Apostle Construction                           Bay Area Disposal
13557 Barberry Drive                          716 Naylor Mill Road                           POB 189
Wellington, FL 33414-8518                     Salisbury, MD 21801-1114                       Owings, MD 20736-0189



Beaver Tree Service                           Christopher George and Dianna George           (p)COMPTROLLER OF MAYLAND
POB 2476                                      c/o Dianna George                              BANKRUPTCY UNIT
Salisbury, MD 21802-2476                      6126 Park Lane W.                              301 W PRESTON ST ROOM 409
                                              Lake Worth, FL 33449-6620                      BALTIMORE MD 21201-2396


David Fiore and Carl Stone                    David Fiore, et al.                            Delmarva Power
c/o Carl Stone                                c/o Sofiye Williams, Esq.                      5 Collins Drive #2133
1714 Hunters Path Lane                        500 E. Broward Blvd.                           Mail Stop 84CP42
Pittsburgh, PA 15241-3153                     #1710                                          Carneys Point, NJ 08069-3600
                                              Fort Lauderdale, FL 33394-3005

Delmarva Power & Light Co.                    Edgar A. Baker, Jr., Esq.                      Frank R Zokaites
500 N Wakefield Dr Fl 2                       Wicomico County Department of Law              375 Golfside Dr
Newark, DE 19702-5440                         125 North Division Street, Room 101            Wexford PA 15090-9419
                                              Salisbury, MD 21801-5030


Frederick R. Volkwein                         Haynes Scaffolding & Supply, Inc.              Jeffrey M. Siskind
2727 Rosemary Avenue #3                       1210 Ortega Road                               3465 Santa Barbara Drive
West Palm Beach, FL 33407-5310                West Palm Beach, FL 33405-1077                 Wellington, FL 33414-7269



PTM Electric, Inc.                            Richard Barclay Neff Jr                        Richard Bell
16971 W. Hialeah Drive                        2760 Meadowlark Lane                           16192 Coastal Highway
Loxahatchee, FL 33470-3729                    West Palm Beach, Florida 33409-2019            Lewes, DE 19958-3608



Richard Bell                                  Richard Neff                                   Richard P. Zaretsky, Esq.
16192 Coastal Highway                         2760 Meadowlark Lane                           1615 Forum Place
Lewes, Delaware 19958-3608                    West Palm Beach, Florida 33409-2019            Suite 3A
                                                                                             West Palm Beach, FL 33401-2267
                                 Case 18-16248-MAM               Doc 277          Filed 10/26/20      Page 15 of 35
Sarenil Associates, LLC c/o Frederick Volkwe           Sovereign Gaming & Entertainment, LLC                State of Maryland DLLR
1615 Forum Place                                       3485 Lago De Talavera                                Division of Unemployment Insurance
Suite 3A                                               Wellington, FL 33467-1071                            1100 N. Eutaw Street, Room 401
West Palm Beach, FL 33401-2316                                                                              Baltimore, MD 21201-2225


Steven S. Newburgh, Esq.                               T.E. Smith & Son, Inc.                               Wellington 3445, LP
McLaughlin & Stern PLLC                                2043 Northwood Drive                                 375 Golfside Road
CityPlace Office Tower - Suite 1700                    Salisbury, MD 21801-7800                             Wexford, PA 15090-9419
525 Okeechobee Boulevard
West Palm Beach, FL 33401-6349

Alan Barbee                                            Alan Bias                                            Carl Stone
GlassRatner Advisory & Capital Group                   7745 Dawson Court                                    c/o Sofiye Williams PA
1400 Centrepark Blvd #860                              Lake Worth, FL 33467-7719                            500 E Broward Blvd., #1710
West Palm Beach, FL 33401-7421                                                                              Ft Lauderdale, FL 33394-3005


Christopher George                                     David Fiore                                          Dianna George
c/o Sofiye Williams, Esq.                              c/o Sofiye Williams, Esq.                            c/o Sofiye Williams PA
500 E. Broward Blvd.                                   500 E. Broward Blvd.                                 500 E. Broward Blvd., #1710
Suite 1710                                             Suite 1710                                           Ft Lauderdale, FL 33394-3005
Fort Lauderdale, FL 33394-3005                         Fort Lauderdale, FL 33394-3005

Frederick Volkwein                                     George W. Liebmann                                   Robert C Furr
c/o Richard P. Zaretsky, Esq.                          Law Offices of George W. Liebmann, P.A.              www.furrtrustee.com
1615 Forum Place, Suite 3A                             8 West Hamilton Street                               2255 Glades Road Ste 301E
West Palm Beach, FL 33401-2316                         Baltimore, MD 21201-5008                             Boca Raton, FL 33431-7383




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Comptroller of the Treasury
Compliance Division, Room 409
301 W. Preston Street
Baltimore, MD 21201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                     (d)27120 Ocean Gateway, LLC                          (d)27120 Ocean Gateway, LLC
                                                       7745 Dawson Court                                    7745 Dawson Court
                                                       Lake Worth, FL 33467-7719                            Lake Worth, FL 33467-7719



(d)3GEN VC, LLC                                        (d)ABK South Properties, LLC                         (d)All Pro Pool Service
c/o Gerald Cantor                                      c/o George Booras, Esq.                              13557 Barberry Drive
4000 Hollywood Boulevard #500-N                        1371 Hill Avenue                                     Wellington, FL 33414-8518
Hollywood, FL 33021-1224                               Melbourne, FL 32940-6948
                                 Case 18-16248-MAM      Doc 277       Filed 10/26/20     Page 16 of 35
(d)Apostle Construction                       (d)Bay Area Disposal                          (d)Beaver Tree Service
716 Naylor Mill Road                          POB 189                                       POB 2476
Salisbury, MD 21801-1114                      Owings, MD 20736-0189                         Salisbury, MD 21802-2476



(d)David Fiore, et al.                        (d)Frederick R. Volkwein                      (d)Haynes Scaffolding & Supply, Inc.
c/o Sofiye Williams, Esq.                     2727 Rosemary Avenue #3                       1210 Ortega Road
500 E. Broward Blvd. #1710                    West Palm Beach, FL 33407-5310                West Palm Beach, FL 33405-1077
Fort Lauderdale, FL 33394-3005


(d)PTM Electric, Inc.                         (u)Sovereign Gaming & Entertainment, LLC      (d)T.E. Smith & Son, Inc.
16971 W. Hialeah Drive                        INVALID ADDRESS PROVIDED                      2043 Northwood Drive
Loxahatchee, FL 33470-3729                                                                  Salisbury, MD 21801-7800



(d)Frank R. Zokaites                          (d)Jeffrey M Siskind                          (d)Jeffrey M Siskind
375 Golfside Dr                               3465 Santa Barbara Drive                      3465 Santa Barbara Drive
Wexford, PA 15090-9419                        Wellington, FL 33414-7269                     Wellington, FL 33414-7269



End of Label Matrix
Mailable recipients      44
Bypassed recipients      18
Total                    62
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 17 of 35




                    EXHIBIT “A”
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 18 of 35
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 19 of 35
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 20 of 35
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 21 of 35
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 22 of 35
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 23 of 35
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 24 of 35
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 25 of 35




                    EXHIBIT “B”
              Case 18-16248-MAM        Doc 277    Filed 10/26/20    Page 26 of 35




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov

In re:                                                     Case No. 18-16248-BKC-MAM
                                                           Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                        /

ROBERT C. FURR, not individually but                       ADV. NO. 19-01301-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.
ADVANCED AVIONICS, LLC,

         Defendant.
               ___________                  /

                               SETTLEMENT AGREEMENT

        THIS SETTLEMENT AGREEMENT was entered on the date stated below, by and
between (i) Robert C. Furr (the “Trustee” or “Plaintiff”), not individually but as Chapter 7
Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (“C&A” or the “Debtor”)
and (ii) Advanced Avionics, LLC. (“Advanced” or “the “Settling Party” and together with the
Trustee, the “Parties,” or each individually, “Party”).

        WHEREAS, On January 29, 2019 (the “Petition Date”) the Debtor, Chance and Anthem,
LLC (“Debtor”) filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code (the
“Petition”) in the United States Bankruptcy Court for the District of Maryland (the “Maryland
Bankruptcy Court”), in the matter styled In re Chance & Anthem, LLC, Case No. 18-11168-TJC
(the “Bankruptcy Case”).

       WHEREAS, On May 24, 2018, the Bankruptcy Court for the District of Maryland
entered its Memorandum and Order Transferring Venue To The Bankruptcy Court For the
Southern District of Florida (the “Transfer Order”)[ECF No. 73], transferring the Bankruptcy
Case to this Court.

       WHEREAS, On May 25, 2018, the Plaintiff, Robert C. Furr, was duly appointed and is
acting Chapter 7 Trustee (the “Trustee”) of the Debtor’s bankruptcy estate (the “Estate”)[ECF
No. 76].
            Case 18-16248-MAM           Doc 277     Filed 10/26/20      Page 27 of 35




       WHEREAS, on August 6, 2019, the Trustee commenced an adversary proceeding in the
Bankruptcy Case (Adversary Case No. 19-01301-MAM-A)(the “Adversary Proceeding”) to
recover certain transfers from the Debtor to Air Center. [Adv. ECF No. 1].

       WHEREAS, the Settling Party has advised the Trustee of its intention to vigorously
defend the claims asserted against him and has disputed the Trustee’s entitlement to avoid and
recover such amounts.

       WHEREAS, in the interest of avoiding further costly and time-consuming litigation, the
Trustee and the Settling Party have agreed to the terms set forth in this Settlement Agreement
(the “Settlement”);

       THEREFORE, in consideration of the foregoing and the agreements set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

       1. Advanced shall pay the Trustee $10,000.00 (the “Settlement Amount”) which shall be
paid on or before January 18, 2021. The Settlement Amount shall be made by payable to Robert
C. Furr, Chapter 7 Trustee, and delivered to the Trustee at Furr and Cohen, P.A., 2255 Glades
Rd. Suite 301E, Boca Raton, FL 33431.

        2. If the Settling Party fails to timely make payment of the Settlement Amount as set
forth in paragraph 1 above, the Parties agree that the Trustee shall have the right to proceed to
final judgment against the Settling Party in the Adversary Proceeding in the amount of
$20,000.00, upon the filing of an affidavit of nonpayment in the Adversary Proceeding, with
notice to the Settling Party and the opportunity to be heard by the Bankruptcy Court, with such
hearing to take place no less than thirty (30) calendar days from the date of the filing of an
affidavit of non-payment pursuant to this paragraph.

         3.     In consideration of, and upon receipt and clearance of the Settlement Amount, and
upon an order of the Bankruptcy Court approving the Settlement becoming a Final Non-
Appealable Order, the Trustee, on behalf of the Debtor, and any of its successors and assigns,
and any of them (the foregoing collectively referred to as the “C&A Releasors”), does hereby
release, waive, and discharge all rights, causes of actions, liabilities and claims that the Trustee,
the Debtor, or their estates may hold against the Settling Party and any of its successors and
assigns in law or in equity, whether known or unknown, foreseen or unforeseen, now existing or
hereafter arising, matured or unmatured, whether or not hidden or concealed, whether based on
tort, fraud, contract or otherwise, and/or any other obligations, claims, interests, or debts of any
kind, which the C&A Releasors, from the beginning of time, heretofore or hereafter possessed or
may possess against the Settling Party, on account of all claims, defenses, counterclaims alleged,
or which could have been alleged by the C&A Releasors, including all claims alleged, or which
could have been alleged in the Adversary Proceeding regarding the Transfers, as defined therein,
except for the rights, duties and obligations as provided in this Settlement Agreement.

               In consideration of the foregoing, the Settling Party and any of its successors and
assigns (the foregoing collectively referred to as the “Settling Releasors”), do hereby release,
                                             2
            Case 18-16248-MAM           Doc 277      Filed 10/26/20     Page 28 of 35




waive, and discharge all rights, causes of actions, liabilities and claims related to the Trustee, the
Debtor, their estates or their property, in law or in equity, whether known or unknown, foreseen
or unforeseen, now existing or hereafter arising, matured or unmatured, whether or not hidden or
concealed, whether based on tort, fraud, contract or otherwise, and/or any other obligations,
claims, interests, or debts of any kind, which the Settling Party, from the beginning of time,
heretofore or hereafter possessed or may possess against the Trustee, the Debtor, the Estates or
its representatives, agents and attorneys, on account of all claims, defenses, counterclaims
alleged, or which could have been alleged by the Settling Releasors, except for the rights, duties
and obligations as provided in this Settlement Agreement.

        4.     Within 10 days of the latter of (i) receipt and clearance of the Settlement Funds as
set in paragraph 1 above, or (ii) an order of the Bankruptcy Court order approving the Settlement
becoming a Final Non-Appealable Order, the Trustee will dismiss, with prejudice, the Adversary
Proceeding, with each party to bear its own cost and fees incurred in relation to the Adversary
Proceeding to date and all additional fees and costs which may be incurred through the approval
of this Settlement.

       5.      Miscellaneous.

                (a)     Entire Agreement. The Parties hereby acknowledge that this Settlement
constitutes the entire agreement by and between the Trustee and the Settling Party and that there
are no communications or oral understandings by or between the Parties contrary to or different
from this Settlement.

                (b)    Amendment. The terms and provisions of this Settlement cannot be
amended, modified or supplemented orally or by course of conduct or course of dealing, but only
in a writing signed by each of the Parties.

               (c)     Waivers. The failure of a Party to require performance of any provision of
this Settlement shall in no manner affect its right at a later time to enforce such provision. No
waiver by a Party of any condition or of any breach of any term, covenant, representation or
warranty contained in this Settlement shall be effective unless in writing, and no waiver in any
one or more instances shall be deemed to be a further or continuing waiver of any such condition
or breach in other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.

               (d)     Counterparts. This Settlement may be executed in one or more
counterparts, or by the Parties in separate counterparts, each of which when so executed shall be
deemed an original, but all of which together shall constitute one and the same instrument.

                (e)    Interpretation. None of the Parties shall be considered the draftsman of
this Settlement, and there shall be no presumption of construing ambiguities or interpretations
under this Settlement against a particular Party.

               (f)    Assignment. This Settlement shall be binding upon and inure to the
benefit of the Parties and their respective estates, heirs, legal representatives, successors and
                                              3
            Case 18-16248-MAM          Doc 277      Filed 10/26/20     Page 29 of 35




assigns; provided, however that no assignment or transfer of this Settlement shall be permissible
except by (i) operation of law, or (ii) pursuant to an order of the Bankruptcy Court.

                (g)    Severability. If any provision of this Settlement Agreement shall be held
invalid or unenforceable, the validity, legality or enforceability of the other provisions of this
Settlement shall not be affected, and the Parties shall use best forth efforts to remedy any invalid
or unenforceable provisions by substituting a valid and enforceable provision as similar as
possible to the provision at issue.

               (h)   Applicable Law. This Settlement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida to the extent state law is applicable.

                (i)     Jurisdiction and Venue. The Parties agree that the Bankruptcy Court shall
retain jurisdiction to enforce and construe the provisions of this Settlement and the Parties
consent to the Bankruptcy Court’s exercise of personal and subject matter jurisdiction (including
“core” jurisdiction) to adjudicate any disputes that might arise under this Settlement.

               (j)     Prevailing Party Fees. The Parties agree to pay all fees, costs and
expenses incurred by the prevailing party, as determined by a court of competent jurisdiction, in
connection with the enforcement and litigation of this Settlement, including all reasonable
related attorneys’ fees, court costs and expert witness fees, whether incurred prior to litigation,
during litigation or post-litigation and including bankruptcy, mediation or arbitration
proceedings.

               (k)    Debtor’s Estate. The term “Debtor’s Estate,” as used in this Settlement,
shall have the meaning described in 11 U.S.C. § 541.

       6.      All notices required or permitted to be given under this Settlement shall be in
writing and shall be deemed delivered when personally delivered or received from an overnight
delivery courier service in addition to service via e-mail, addressed as follows:




                                             4
            Case 18-16248-MAM           Doc 277    Filed 10/26/20    Page 30 of 35




                      If to the Settling Party:

                      Philip B. Harris
                      PHILIP B. HARRIS, P.A.
                      685 Royal Palm Beach Blvd., Ste .205
                      Royal Palm Beach, FL 33411
                      561-543-7963 - direct
                      E-Mail:

                      If to the Trustee:

                      Robert C. Furr
                      Furr and Cohen, P.A.
                      2255 Glades Rd. Suite 337w
                      Boca Raton, Fl 33431
                      Office 561-395-0500
                      E-Mail: rfurr@furrcohenpa.com

                      with a copy to:

                      Jesus M. Suarez, Esq.
                      Genovese Joblove & Battista, P.A.
                      100 S.E. Second Street - Suite 4400
                      Miami, Florida 33131
                      E-Mail: jsuarez@gjb-law.com

        7.     Each party to this Settlement represents and warrants that it is duly authorized to
execute this Settlement and that the person through whom each party executes this Settlement is
fully and duly empowered and authorized to execute it on the respective party’s behalf.




                                             5
Case 18-16248-MAM   Doc 277   Filed 10/26/20   Page 31 of 35
          Case 18-16248-MAM       Doc 277   Filed 10/26/20   Page 32 of 35



       IN WITNESS WHEREOF, the Parties hereto have caused        this Settlement to   be
executed and delivered as of the date first above written.

Dated: October 20,2020

Robert C. Furr, Chapter 7 Trustee of
Chance & Anthem, LLC




Dated: October 20,2020




BY: Stephen Jackowski
ITS:
             Case 18-16248-MAM      Doc 277    Filed 10/26/20   Page 33 of 35




                                   EXHIBIT “C”


                                  [Proposed Order]




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION
                                www.flsb.uscourts.gov

In re:                                                  Case No. 18-16248-BKC-MAM
                                                        Chapter 7
CHANCE & ANTHEM, LLC

         Debtor.
                                     /

                         ORDER GRANTING
   CHAPTER 7 TRUSTEE ROBERT C. FURR’S OMNIBUS MOTION TO APPROVE
      SETTLEMENT AND COMPROMISE WITH (I) SISKIND ADVERSARY
        DEFENDANTS (ADV. CASE NO. 19-01298); AND (II) ADVANCED
                 AVIONICS, LLC (ADV. CASE NO. 19-0301)

         THIS MATTER came before the Court on ____________ the Omnibus Motion to

Approve Settlement and Compromise with (I) Adversary Defendants (i) Jeffrey Siskind

(“Siskind”); (ii) Tanya Siskind (“T. Siskind”); (iii) Siskind Legal Services, LLC (“Siskind

Legal”); (iv) Second Siskind Family Trust (“Siskind Trust”); (v) CannaMed Pharmaceuticals;
                 Case 18-16248-MAM               Doc 277       Filed 10/26/20        Page 34 of 35




LLC (“CannaMed”); (vi) Sovereign Gaming & Entertainment, LLC (“Sovereign”); (vii)

Florida’s Association of Community Banks and Credit Unions, Inc. (“FLACC”); and (viii)

Sympatico Equine Rescue, Inc., a Florida Corporation (“Sympatico,” and collectively, the

“Siskind Parties”); and (II) Advanced Avionics, LLC (“Advanced”) [ECF No. __]1(the

“Motion”) filed by Robert C. Furr (the “Trustee”), not individually but as Chapter 7 Trustee of

the bankruptcy estate of the Debtor Chance & Anthem, LLC (the “Debtor”). The Court, having

noted that the Motion was served on all creditors and parties in interest pursuant to Local Rule

9013-1(D) and that no objection was filed, and having found pursuant to Fed. R. Bankr. P. 9019

that the settlement reflected in the Motion is reasonable and in the best interests of all creditors

and the estate, and being otherwise fully advised in the premises, it is

           ORDERED as follows:

           1.       The Motion is GRANTED.

           2.       The terms of the Settlement Agreements attached as Exhibits “A” and “B” to the

Motion are approved and incorporated by reference as fully set forth herein.

           3.       The Bankruptcy Court’s September 11, 2019 Order Granting Motion for

Preliminary Injunction [Adv. No. 19-01298-BKC-MAM-A, ECF No. 25] is VACATED.

           4.       The Trustee and the Settling Parties are authorized and directed to take any and all

actions and execute any and all documents necessary to effectuate the terms of the settlement

agreement.

           5.       The Court retains jurisdiction to enforce the terms of the settlement agreement.

                                                         ###
Submitted by:


1
    Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Motion.
             Case 18-16248-MAM            Doc 277      Filed 10/26/20      Page 35 of 35




Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
100 S.E. Second Street, 44th Floor
Miami, Florida 33131
Tel.: (305) 349-2300
Fax: (305) 349-2310
Email: jsuarez@gjb-law.com

Copy to:
Jesus M. Suarez, Esq. [Attorney Suarez is hereby directed to furnished a conformed copy hereof to all
parties in interest immediately upon receipt and file a certificate of service with the court.]
